Citation Nr: 0938663	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-14 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic lumbar 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In November 2007, the Board remanded the case for 
development.  The case was developed and has been returned to 
the Board. 


FINDINGS OF FACT

1. The Veteran is not a combat veteran.

2.  The Veteran has provided competent, credible testimony 
concerning a low back injury during active military service.

3.  The medical evidence dissociates lumbar degenerative disc 
disease from injury incurred in active military service.  


CONCLUSION OF LAW

Neither chronic lumbosacral strain, nor lumbar arthritis, nor 
lumbar scoliosis, nor lumbar degenerative disc disease was 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, notice was provided in a March 2006 letter to 
the claimant.  Any timing error in this notice was cured by 
the Board's remand of November 2007, following by re-
adjudication and issuance of an SSOC in July 2009. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available VA and private clinical records to 
the extent possible.  While service treatment records (STRs) 
remain missing, the Veteran's claim of having been treated 
for a back injury during active service has been accepted as 
credible and competent.  A hearing before the undersigned 
Veterans Law Judge was provided.  The claimant was afforded 
VA medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been attempted to be obtained.  Further effort to locate 
additional records would be futile and would not serve to 
substantiate the claim because the Board concedes that an 
injury to the lumbar spine did occur during active service.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

The service treatment records (STRs) are incomplete and do 
not contain relevant records, except for an enlistment 
examination report.

VA outpatient treatment reports dated in the 1990s reflect 
complaints of back pain.  October 1993 VA X-rays show mild 
lumbar scoliosis, but no other abnormality.  

A September 1999 VA general medical examination report notes 
a four-year history of chronic low back pain.  The diagnosis 
was chronic low back syndrome and lumbar spine degenerative 
disc disease.  

Social Security Administration (SSA) records reflect that the 
Veteran sought disability insurance benefits in May 1998.  He 
alleged that a portion of his disability was due to back 
pain.  SSA records do not tend to associate any disability 
with active military service.  

In November 2007, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge that he slipped 
from a battle tank in Germany and went to sick call with low 
back pain.  He was treated and released.  He testified that 
that there was no exit examination upon discharge from the 
Army.  He testified that he first sought medical treatment 
for his back about two years after active military service.  
He recalled seeking private care and then going to a VA 
medical center about four years after active military 
service.  He testified that after active military service, he 
worked as a pipe fitter for many years, but had to quit 
working in 1993 because of back pain.  

According to a May 2009 VA orthopedic compensation 
examination report, the Veteran claimed back symptoms dating 
back to active military service when he fell from a battle 
tank.  The examining osteopathic doctor noted that the 
Veteran had presented to his private doctor in April 1993 for 
a one-day history of back pains.  A computerized tomography 
(CT) in 1997 or 1998 showed mild disc bulge and a February 
2002 magnetic resonance imaging report noted further disc 
degeneration.  The diagnosis was lumbar spine degenerative 
disc disease, which the VA osteopath dissociated from active 
military service.  The rationale was that there is a 17-year 
history of strenuous post-service work as a pipefitter before 
the first treatment was sought for low back pain in 1993.  
This fact led the osteopath to conclude that it is unlikely 
that military service caused or worsened any back condition.  

The above medical opinion is persuasive because it is based 
on correct facts and is supported by rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 
(1993) (medical opinion based upon an inaccurate factual 
premise has no probative value). 

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the VA osteopath does not support the 
Veteran's own determination that current symptoms are related 
to those experienced during active service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for an 
acquired low back disability, albeit diagnosed as chronic 
lumbar syndrome, lumbar scoliosis, disc bulge, or 
degenerative disc disease, is therefore denied.



ORDER

Service connection for chronic lumbar syndrome is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


